ON REHEARING.
SULLIVAN, J. —
Counsel for respondent filed a petition for a rehearing in this case. Their first contention is that the decision deprives the respondent of property without due process of law, and is for that reason in contravention of the fourteenth amendment of the federal constitution; and contend that the decision in holding the conveyance from McAulay to Keane and from Keane to respondent to be fraudulent, and made with the intent to hinder, delay and defraud the creditors of Mc-Aulay, and therefore void as to him, without making McAulay and Keane parties, and giving them an opportunity to protect and defend the conveyance to the company, is to deprive respondent of property without due process of law.
If respondent considered that McAulay and Keane were necessary parties for a protection of its title, it was respondent’s duty to have them brought in. Appellant was not seeking to sustain that title, but to defeat it, and respondent has had its day in court, and cannot complain that some other person has not had his day.
In preparing the opinion in this ease, that contention was fully considered and Mr. Justice Ailshie there states as follows : “Respondent argues that appellants have no standing in court on the allegations of fraudulent transfers as contained in the cross-complaint, for the reason that they did not make the grantors, McAulay and Keane, parties and bring them into the case. There is some apparent conflict among the authorities as to whether a fraudulent grantor is a necessary party to an action by a creditor to set aside such conveyance, but the better reason seems to be in favor of the position that while he may be a proper party, he is not a necessary party. (Potter v. Phillips; 44 Iowa, 353; Coffey v. Norwood, 81 Ala. 513 [8 South. 199]; Blanc v. Paymaster Min. Co., 95 Cal. 537 [29 Am. St. Rep. *802149, 30 Pac. 765].” We think the conclusion there reached is correct, and if respondent had desired to make McAulay and Keane parties in order to protect their rights in said action, the court would have permitted it, but respondent made no application for that purpose, and it was not the duty of the appellants to do so.
It is next contended that the court failed to pass upon the point raised by respondent in its brief to> the effect that no proper or sufficient exceptions were taken by appellant to the •findings of fact and conclusions of law made by the trial court.
It is conceded by counsel for the respondent that the record shows the court allowed an exception to each and every finding and conclusion made, but they say there is nothing to show any exception or objection thereto by appellants. Immediately following the judge’s signature to the findings of fact and conclusions of law, we find the following, to wit: “Exceptions to each and every finding and conclusion allowed defendants.” The defendants there are the appellants here. That being true, the exceptions there allowed were on behalf of the appellants, so there is nothing in that contention. And further, under the provisions of section 4437, Revised Statutes, no formal exception is required to the findings of fact and conclusions of law, which finally determine the rights of the parties.
We have examined the other points suggested in the petition for rehearing and are fully satisfied that a rehearing should not be granted. ■ A rehearing is- therefore denied.
Stockslager, C. J., and Ailshie, J., concur.